 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:12-cv-01282-JLR Document 569-1 Filed 07/31/19 Page 1 of 3

THE HONORABLE JAMES L. ROBART

_ UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE —
UNITED STATES OF AMERICA, )
. ) Case No, 2:12-cv-01282-JLR
Plaintiff, ).
) PROPOSED] ORDER GRANTING CITY
Vv. ) OF SEATTLE’S UNOPPOSED MOTION
} FOR COURT APPROVAL OF
CITY OF SEATTLE, } REVISIONS TO SPD’S POLICIES
)
Defendant. )
)

 

 

 

This matter came before the Court on the City of Seattle’s Unopposed Motion for Court
Approval of Revisions to Seattle Police Department (“SPD”)’s Use of Force Policies.
The Court GRANTS the motion and orders as follows:
(1) The Court approves SPD’s proposed revisions to its Use of Force Policies attached to
the City’s Motion as Exhibits A-I; and
(2) SPD may distribute the revised policies to its officers and civilian employees and

incorporate the revisions into the Seattle Police Manual (Attp.//www.seattle. gov/police-

manual).
Peter S. Holmes
[PROPOSED] ORDER GRANTING CITY OF SEATTLE’S Seattle City Attomey
UNOPPOSED MOTION FOR COURT APPROVAL OF REVISED seth wea Suite 2050
SPD POLICIES - 1 (206) 684-8900

(12-C'V-01282-JLR)

 

 
 

10
Ll
12
13
14
15
16
17
18
i9
20
21
22

23

 

 

Case 2:12-cv-01282-JLR Document 569-1 Filed 07/31/19 Page 2 of 3

n
DATED this \& day of August 2019.

Presented by:

PETER 8. HOLMES
Seattle City Attorney

s/ Kerala T. Cowart _
Kerala T, Cowart, WSBA #53649

Assistant City Attorney

Seattle City Attorney’s Office
701 Fifth Avenue, Suite 2050
Phone: (206) 733-9001

Fax: (206) 684-8284

Email: kerala.cowart@seattle.gov

OK

Hon. James |. Robart
United States District Court Judge

Peter 8, Holmes

; [PROPOSED] ORDER GRANTING CITY OF SEATTLE’S Seattle City Attomey
UNOPPOSED MOTION FOR COURT APPROVAL OF REVISED 701 Fifth Avenue, Suite 2050

SPD POLICIES -2
(12-CV-01282-JLR)

Seattle, WA 98104
(206) 684-8200

 

 
 

10
ul
12
13
14
15
16
7
18
19

20

21

22

23

Case 2:12-cv-01282-JLR Document.569-1 Filed 07/31/19 Page 3 of 3

CERTIFICATE OF SERVICE

Thereby certify that on July 31, 2019, I filed the foregoing with the Clerk of the Court using

Brian T. Moran
Christina Fogg

Matt Waldrop
Gregory Colin Narver
Kerry Jane Keefe
Peter Samuel Holmes
Jeff Murray

Ronald R. Ward
Timothy D. Mygatt
Gary T. Smith
Hillary H. McClure
David A. Perez

Anna Thompson
Kristina M, Detwiler
Merrick Bobb

Bruce E.H. Johnson
Eric M. Stahl

the CM/ECF system, which will send notification to the following:

bmoran@usdoj. gov
Christina. Fogg@usdoj.gov

james. waldrop@usdoj.gov
gregory narver@)seattle.gov
kerry.keefe@usdoj.gov

peter holmes@seattle.gov
jeffmurray@usdoj.gov —
Ron@wardsmithlaw.com
timothy, mygatt(@usdoj.gov
gary.smith@seattle.gov
hillarym@vjmlaw.com
dperez@perkinscoie.com
annathompson@perkinscoie.com
kdetwiler@unionattorneysnw.com
mbobb@pacbell.net
brucejohnson@dwt.com
ericstahl@dwt.com

DATED this 31st day of July, 2019, at Seattle, King County, Washington.

s/ Kerala T. Cowart

Kerala T. Cowart, WSBA #53649
Assistant City Attorney

E-mail: kerala.cowart@seattle.gov

Peter 8. Holmes

 

 

[PROPOSED] ORDER GRANTING CITY OF SEATTLE’S
UNOPPOSED MOTION FOR COURT APPROVAL OF REVISED
SPD POLICIES - 3

(12-CV-01282-ILR)

Seattle City Attorney

701 Fifth Avenne, Suite 2050
Seattle, WA 98104

(206) 684-8200

 

 
